Case: 21-60570      Document: 00516251844        Page: 1     Date Filed: 03/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   March 24, 2022
                                  No. 21-60570                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   Balraj Lnu,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                               BIA No. A201 756 215


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Balraj Lnu is a native and citizen of India. He seeks review of a Board
   of Immigration Appeals (BIA) opinion denying asylum, withholding of
   removal, and relief under the Convention Against Torture (CAT). The
   petition for review is denied.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60570      Document: 00516251844          Page: 2   Date Filed: 03/24/2022




                                    No. 21-60570


          An asylum application can be denied due to the applicant’s failure to
   provide reasonably available corroborating information. Yang v. Holder, 664
   F.3d 580, 584-85, 587 (5th Cir. 2011). Under 8 U.S.C. § 1252(b)(4), courts
   are prohibited from reversing the trier of fact’s determination regarding the
   availability of corroborating evidence unless the court finds that a reasonable
   trier of fact would be compelled to conclude that corroborating evidence is
   unavailable. See Yang, 664 F.3d at 587. The record does not compel the
   conclusion that corroborating evidence was not available to Lnu.
          To qualify for protection under the CAT, an applicant must prove that
   he would, more likely than not, be tortured if returned to the proposed
   country of removal. 8 C.F.R. § 1208.16(c)(2). Given the lack of evidence
   provided to corroborate his allegations, Lnu “has not shown the evidence is
   so compelling that no reasonable fact finder could fail to find [him] eligible
   for CAT relief.” Roy v. Ashcroft, 389 F.3d 132, 140 (5th Cir. 2004).
          The petition for review is DENIED.




                                         2